DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/3/2021.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mani Adeli on 1/24/2022.
The following claims are amended:

1. (Currently Amended)	A method of performing services for data messages, the method comprising:
	receiving, along a logical service forwarding plane, a data message encapsulated with a header storing a service path identifier (SPI) value associated with a service path comprising a plurality of service nodes that are to perform a plurality of service operations on the data message, the received data message having a first pair of layer 2 (L2) addresses associated with the logical service forwarding plane as source and destination L2 addresses of the data message, the encapsulating header storing a second pair of source and destination L2 addresses that 
	changing the first pair of L2 addresses of the received data message
	using a particular service node executing on the host computer to perform at least one particular service operation in the service path on the received data message with the second pair of source and destination L2 addresses; and
	using the SPI value to identify a next-hop forwarding rule that provides an 

11. (Currently Amended) A non-transitory machine readable medium storing a program for execution by at least one processing unit and for performing services for data messages, the program comprising sets of instructions for: 
receiving, along a logical service forwarding plane, a data message encapsulated with a header storing a service path identifier (SPI) value associated with a service path comprising a plurality of service nodes that are to perform a plurality of service operations on the data message, the received data message having a first pair of layer 2 (L2) addresses associated with the logical service forwarding plane as source and destination L2 addresses of the data message, the encapsulating header storing a second pair of source and destination L2 addresses that 
changing the first pair of L2 addresses of the received data message
using a particular service node executing on the host computer to perform at least one particular service operation in the service path on the received data message with the second pair of source and destination L2 addresses; and 
using the SPI value to identify a next-hop forwarding rule that provides an 

In claim 2, on line 6, before “L2 address”, delete “network”.
In claim 3, on line 9, before “L2 address”, delete “network”.
In claim 12, on lines 6-7, before “L2 address”, delete “network”.
In claim 13, on line 9, before “L2 address”, delete “network”.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowed. 
By interpreting the claims in light of the Specification ([0077]        Each hop's STL module 626 re-formats the data message by replacing the service plane source MAC address and service plane destination MAC address (i.e., its service node's MAC 

For claim 1 (or similarly claim 11), related art Zhuang (US 2019/0140947) discloses a method of performing services for data messages, the method comprising:

identifier (SPI) value associated with a service path comprising a plurality of service
nodes that are to perform a plurality of service operations on the data message (fig. 3,
[0010], message header has SP field for identifying a service path including a plurality
of service nodes);
using a particular service node executing on the host computer to perform at
least one particular service operation in the service path (fig. 1, [0083, [0084], service
path includes a path through service functions SFs such as SF1, SF2 for performing
services 1, 2);
using the SPI value to identify a next-hop forwarding rule that provides a network
address associated with a next-hop service node to perform on the data message a
service operation subsequent to the particular service operation in the service path
([0013],[0085], using SPI and SI to identify the next-hop service node).
Zhuang further discloses next-hop L3 address look-up using SPI and SI (table 1, [0084]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452